
	
		II
		110th CONGRESS
		2d Session
		H. R. 7217
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 30
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To amend title 40, United States Code, to
		  enhance authorities with regard to real property that has yet to be reported
		  excess, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Real Property Disposal
			 Enhancement Act of 2008.
		2.Duties of the
			 General Services Administration and executive agencies
			(a)In
			 generalSection 524 of title
			 40, United States Code, is amended to read as follows:
				
					524.Duties of the
				General Services Administration and executive agencies
						(a)Duties of the
				General Services Administration
							(1)GuidanceThe Administrator shall issue guidance for
				the development and implementation of agency real property plans. Such guidance
				shall include recommendations on—
								(A)how to identify
				excess properties;
								(B)how to evaluate the
				costs and benefits involved with disposing of real property;
								(C)how to prioritize
				disposal decisions based on agency missions and anticipated future need for
				holdings; and
								(D)how best to
				dispose of those properties identified as excess to the needs of the
				agency.
								(2)DatabaseThe Administrator shall establish and
				maintain a single, comprehensive, and descriptive database of all Federal real
				property assets under the custody and control of all executive agencies, other
				than real property assets excluded for reasons of national security. The
				Administrator shall collect from each executive agency such descriptive
				information, except for classified information, as necessary in order to
				describe the nature, use, and extent of the real property holdings of the
				Federal government. The descriptive information for each piece of real property
				shall include—
								(A)geographic
				location with address and description;
								(B)total size
				including square footage and acreage;
								(C)mission
				criticality; and
								(D)the level of
				utilization of the property, including whether the real property is excess,
				surplus, underutilized, or unutilized.
								(3)Usability(A)The database established
				and maintained under this section shall be accessible by agencies through a
				searchable Web site.
								(B)A searchable Web site means a Web site
				that, at a minimum, allows agencies—
									(i)to search and aggregate Federal
				real property by constructed asset, facility/installation, agency, location,
				and level of utilization; and
									(ii)to download data from any such
				search.
									(C)To
				the extent consistent with national security, the database shall be accessible
				by the public at no cost through the Web site of the General Services
				Administration. The Administrator may withhold from public disclosure
				information included in the database if the Administrator determines that
				withholding such information would be in the best interest of the Government or
				the public. At a minimum, the Administrator shall make aggregate information
				contained in the database available to the public.
								(D)Nothing in this paragraph requires an
				agency to make available to the public information that is exempt from
				disclosure pursuant to section 552 of title 5, United States Code (popularly
				known as the Freedom of Information Act).
								(4)Annual
				report(A)The
				Administrator shall submit an annual report, for each of the first 5 years
				after 2008, to the congressional committees listed in subparagraph (C) based on
				data submitted from all executive agencies, detailing executive agency efforts
				to reduce their real property assets and the additional information described
				in subparagraph (B).
								(B)The report shall contain the following
				information for the year covered by the report:
									(i)The aggregated estimated market
				value and number of real property assets under the custody and control of all
				executive agencies, set forth government-wide and by agency, and for each at
				the constructed asset level and at the facility/installation level.
									(ii)The aggregated estimated market
				value and number of surplus real property assets under the custody and control
				of all executive agencies, set forth government-wide and by agency, and for
				each at the constructed asset level and at the facility/installation
				level.
									(iii)(I)The aggregated cost for
				maintaining all surplus real property under the custody and control of all
				executive agencies, set forth government-wide and by agency, and for each at
				the constructed asset level and at the facility/installation level.
										(II)For purposes of subclause (I),
				costs for real properties owned by the Federal government shall include
				recurring maintenance and repair costs, utilities, cleaning and janitorial
				costs, and roads and grounds expenses.
										(III)For purposes of subclause (I),
				costs for real properties leased by the Federal government shall include lease
				costs, including base and operating rent and any other relevant costs listed in
				subclause (II) not covered in the lease contract.
										(iv)The aggregated estimated deferred
				maintenance costs of all real property under the custody and control of all
				executive agencies, set forth government-wide and by agency, and for each at
				the constructed asset level and at the facility/installation level.
									(v)For each surplus real property
				facility/installation disposed of, an indication of—
										(I)its geographic location with address and
				description;
										(II)its size, including square footage and
				acreage;
										(III)the date and method of disposal;
				and
										(IV)its estimated market value.
										(vi)Such other information as the
				Administrator considers appropriate.
									(C)The congressional committees listed in
				this subparagraph are as follows:
									(i)The Committee on Oversight and Government
				Reform and the Committee on Transportation and Infrastructure of the House of
				Representatives.
									(ii)The Committee on Homeland Security
				and Governmental Affairs and the Committee on Environment and Public Works of
				the Senate.
									(5)AssistanceThe
				Administrator shall assist executive agencies in the identification and
				disposal of excess real property.
							(b)Duties of
				executive agencies
							(1)In
				generalEach executive agency
				shall—
								(A)maintain adequate
				inventory controls and accountability systems for property under its
				control;
								(B)continuously
				survey property under its control to identify excess property;
								(C)promptly report
				excess property to the Administrator;
								(D)perform the care
				and handling of excess property; and
								(E)transfer or dispose
				of excess property as promptly as possible in accordance with authority
				delegated and regulations prescribed by the Administrator.
								(2)Specific
				requirements with respect to real propertyWith respect to real property, each
				executive agency shall—
								(A)develop and
				implement a real property plan in order to identify properties to declare as
				excess using the guidance issued under subsection (a)(1);
								(B)identify and
				categorize all real property owned, leased, or otherwise managed by the
				agency;
								(C)establish adequate
				goals and incentives that lead the agency to reduce excess real property in its
				inventory;
								(D)when appropriate,
				use the authorities in section 572(a)(2)(B) of this title in order to identify
				and prepare real property to be reported as excess.
								(3)Additional
				requirementsEach executive
				agency, as far as practicable, shall—
								(A)reassign property
				to another activity within the agency when the property is no longer required
				for the purposes of the appropriation used to make the purchase;
								(B)transfer excess
				property under its control to other Federal agencies and to organizations
				specified in section 321(c)(2) of this title; and
								(C)obtain excess properties from other Federal
				agencies to meet mission needs before acquiring non-Federal
				property.
								.
			(b)Clerical
			 amendmentThe item relating to section 524 in the table of
			 sections at the beginning of chapter 5 of such title is amended to read as
			 follows:
				
					
						524. Duties of the General Services
				Administration and executive
				agencies.
					
					.
			3.Enhanced
			 authorities with regard to preparing properties to be reported as
			 excessSection 572(a)(2) of
			 title 40, United States Code, is amended—
			(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
			(2)by inserting after
			 subparagraph (A) the following new subparagraph:
				
					(B)Additional
				authority(i)From the fund described
				in paragraph (1), subject to clause (iv), the Administrator may obligate an
				amount to pay the direct and indirect costs related to identifying and
				preparing properties to be reported excess by another agency.
						(ii)The General Services
				Administration shall be reimbursed from the proceeds of the sale of such
				properties for such costs.
						(iii)Net proceeds shall be dispersed
				pursuant to section 571 of this title.
						(iv)The authority under clause (i) to
				obligate funds to prepare properties to be reported excess does not include the
				authority to convey such properties by use, sale, lease, exchange, or
				otherwise, including through leaseback arrangements or service
				agreements.
						(v)Nothing in this subparagraph is
				intended to affect subparagraph
				(D).
						.
			4.Enhanced
			 authorities with regard to reverted real property
			(a)Authority to pay
			 expenses related to reverted real propertySection 572(a)(2)(A) of title 40, United
			 States Code, is amended by adding at the end the following:
				
					(iv)The direct and indirect costs associated
				with the reversion, custody, and disposal of reverted real
				property.
					.
			(b)Requirements
			 related to sales of reverted property under section 550Section
			 550(b)(1) of title 40, United States Code, is amended—
				(1)by inserting
			 (A) after (1)
			 In
			 general.—; and
				(2)by adding at the end the
			 following:
					
						If the official, in consultation
			 with the Administrator, recommends reversion of the property, the Administrator
			 shall take control of such property, and, subject to subparagraph (B), sell it
			 at or above appraised fair market value for cash and not by lease, exchange,
			 leaseback arrangements, or service agreements.(B)Prior to sale, the Administrator shall make
				such property available to State and local governments and certain non-profit
				institutions or organizations pursuant to this section and sections 553 and 554
				of this
				title.
						.
				(c)Requirements
			 related to sales of reverted property under section 553Section
			 553(e) of title 40, United States Code, is amended—
				(1)by inserting
			 (1) after this section.—; and
				(2)by adding at the end the
			 following:
					
						If the Administrator determines that
			 reversion of the property is necessary to enforce compliance with the terms of
			 the conveyance, the Administrator shall take control of such property and,
			 subject to paragraph (2), sell it at or above appraised fair market value for
			 cash and not by lease, exchange, leaseback arrangements, or service
			 agreements.(2)Prior to sale, the Administrator shall make
				such property available to State and local governments and certain non-profit
				institutions or organizations pursuant to this section and sections 550 and 554
				of this
				title.
						.
				(d)Requirements
			 related to sales of reverted property under section 554Section
			 554(f) of title 40, United States Code, is amended—
				(1)by
			 inserting (1) after this section.—; and
				(2)by adding at the end the
			 following:
					
						If the Secretary, in consultation
			 with the Administrator, recommends reversion of the property, the Administrator
			 shall take control of such property and, subject to paragraph (2), sell it at
			 or above appraised fair market value for cash and not by lease, exchange,
			 leaseback arrangements, or service agreements.(b)Prior to sale, the Administrator shall make
				such property available to State and local governments and certain non-profit
				institutions or organizations pursuant to this section and sections 550 and 553
				of this
				title.
						.
				5.Agency retention
			 of proceedsThe text of
			 section 571 of title 40, United States Code, is amended to read as
			 follows:
			
				(a)Proceeds from
				transfer or sale of real propertyNet proceeds described in subsection (d)
				shall be deposited into the appropriate real property account of the agency
				that had custody and accountability for the real property at the time the real
				property is determined to be excess. Such funds shall be expended only as
				authorized in annual appropriations Acts and only for activities as described
				in section 524(b) of this title and disposal activities, including paying costs
				incurred by the General Services Administration for any disposal-related
				activity authorized by this title. Proceeds may also be expended by the agency
				for maintenance and repairs of the agency’s real property necessary for its
				disposal or for the repair or alteration of the agency’s other real property,
				provided that proceeds shall not be authorized for expenditure in an
				appropriations Act for any repair or alteration project that is subject to the
				requirements of section 3307 of this title without a prospectus submitted by
				the General Services Administration and approved by the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Environment and Public Works of the Senate.
				(b)Effect on other
				sectionsNothing in this section is intended to affect section
				572(b), 573, or 574 of this title.
				(c)Disposal agency
				for reverted propertyFor the purposes of this section, for any
				real property that reverts to the United States under sections 550, 553, and
				554 of this title, the General Services Administration, as the disposal agency,
				shall be treated as the agency with custody and accountability for the real
				property at the time the real property is determined to be excess.
				(d)Net
				proceedsThe net proceeds referred to in subsection (a) are
				proceeds under this chapter, less expenses of the transfer or disposition as
				provided in section 572(a) of this title, from a—
					(1)transfer of excess
				real property to a Federal agency for agency use; or
					(2)sale, lease, or
				other disposition of surplus real property.
					(e)Proceeds from
				transfer or sale of personal property(1)Except as otherwise
				provided in this subchapter, proceeds described in paragraph (2) shall be
				deposited in the Treasury as miscellaneous receipts.
					(2)The proceeds described in this
				paragraph are proceeds under this chapter from—
						(A)a transfer of excess personal property
				to a Federal agency for agency use; or
						(B)a sale, lease, or other disposition of
				surplus personal property.
						(3)Subject to regulations under this
				subtitle, the expenses of the sale of personal property may be paid from the
				proceeds of sale so that only the net proceeds are deposited in the Treasury.
				This paragraph applies whether proceeds are deposited as miscellaneous receipts
				or to the credit of an appropriation as authorized by
				law.
					.
		6.Demonstration
			 authority
			(a)In
			 generalSubchapter II of
			 chapter 5 of title 40, United States Code, is amended by adding at the end the
			 following new section:
				
					530.Demonstration
				program of inapplicability of certain requirements of law
						(a)AuthorityEffective
				for fiscal years 2009 and 2010, the requirements of section 501(a) of the
				McKinney Vento Homeless Assistance Act (42 U.S.C. 11411(a)) shall not apply to
				eligible properties.
						(b)Eligible
				propertiesA property is
				eligible for purposes of subsection (a) if it meets both of the following
				requirements:
							(1)The property is selected for demolition by
				an agency and is a Federal building or other Federal real property located on
				land not determined to be excess, for which there is an ongoing Federal need,
				and not to be used in any lease, exchange, leaseback arrangement, or service
				agreement.
							(2)The property
				is—
								(A)located in an area
				to which the general public is denied access in the interest of national
				security and where alternative access cannot be provided for the public without
				compromising national security; or
								(B)the property
				is—
									(i)uninhabitable;
									(ii)not a housing
				unit; and
									(iii)selected for
				demolition by an agency because either—
										(I)the demolition is
				necessary to further an identified Federal need for which funds have been
				authorized and appropriated; or
										(II)the property
				poses risk to human health and safety or has become an attractive
				nuisance.
										(c)Limitations
							(1)No property of the
				Department of Veterans Affairs may be considered an eligible property for
				purposes of subsection (a).
							(2)With respect to an
				eligible property described in subsection (b), the land underlying the property
				remains subject to all public benefit requirements and notifications for
				disposal.
							(d)Notification to
				Congress(1)A
				list of each eligible property described in subsection (b) that is demolished
				or scheduled for demolition, by date of demolition or projected demolition
				date, shall be sent to the congressional committees listed in paragraph (2) and
				published on the Web site of the General Services Administration biannually
				beginning 6 months after the date of the enactment of this section.
							(2)The congressional committees listed
				in this paragraph are as follows:
								(A)The Committee on Oversight and
				Government Reform and the Committee on Transportation and Infrastructure of the
				House of Representatives.
								(B)The Committee on Homeland Security and
				Governmental Affairs and the Committee on Environment and Public Works of the
				Senate.
								(e)Relationship to
				other provisions of lawNothing in this section may be construed
				as interfering with the requirement for the submission of a prospectus to
				Congress as established by section 3307 of this title or for all demolitions to
				be carried out pursuant to section 527 of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 title 40, United States Code, is amended by inserting after the item relating
			 to section 529 the following new item:
				
					
						530. Demonstration program of
				inapplicability of certain requirements of
				law.
					
					.
			
	
		
			Passed the House of
			 Representatives September 29, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
